DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2020, 09/13/2021 and 08/17/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotoku et al. (US 2017/0316567).
Regarding claims 1 and 14, Kotoku discloses, an ophthalmologic information processing apparatus (Figs. 1-7), comprising: 
an analyzer (143, 144) configured to specify an atrophy region (Para. 0080 and see 143) in a fundus (“Er”) by analyzing data of the fundus of a subject's eye acquired using optical coherence tomography (Para. 0031, 0037 and 0079); 
a storage unit (Para. 0082 and see 148) storing image data of the fundus; and 
a display controller (149) configured to cause a fundus image of the subject's eye to be displayed on a display means (146) based on the image data stored in the storage unit, and to cause a region corresponding to the atrophy region in the fundus image to be displayed on the display means so as to be identifiable (Para. 0075-0080 and see Figs. 5-7).
Regarding claims 4 and 17, Kotoku discloses, the analyzer includes a morphology information generator configured to generate morphology information representing morphology of the atrophy region by analyzing the data, and the display controller is configured to cause the morphology information to be displayed on the display means (Para. 0075-0080 and see Figs. 5-7).
Regarding claims 5 and 18, Kotoku discloses, the morphology information includes at least one of an area of the atrophy region and an outer perimeter of the atrophy region (Para. 0075-0080 and see Figs. 5-7).
Regarding claims 6 and 19, Kotoku discloses, the display controller is configured to cause at least one of the area of the atrophy region and the outer perimeter of the atrophy region to be displayed on the display means for each of the plurality of atrophy regions specified by the analyzer (Para. 0075-0080 and see Figs. 5-7).
Regarding claim 7, Kotoku discloses, the morphology information includes a total value of the areas of the plurality of atrophy regions specified by the analyzer or a total value of the outer perimeters of the plurality of atrophy regions specified by the analyzer (Para. 0075-0080 and see Figs. 5-7).
Regarding claim 8, Kotoku discloses, the morphology information includes number of the atrophy regions (Para. 0075-0080 and see Figs. 5-7).
Regarding claim 9, Kotoku discloses, the analyzer includes a position information generator configured to generate position information representing a position or a distance of the atrophy region with respect to a macular region in the fundus by analyzing the data (Para. 0075-0080 and see Figs. 5-7), and the display controller is configured to cause the position information to be displayed on the display means (Para. 0075-0080 and see Figs. 5-7).
Regarding claim 10, Kotoku discloses, the analyzer is configured to specify a position of the macular region in the fundus based on the data (Para. 0075-0080 and see Figs. 5-7), and the display controller is configured to cause the fundus image, on which the image representing the position of the macular region is overlaid, to be displayed on the display means, the image being specified by the analyzer (Para. 0063 and see Figs. 5-7).
Regarding claim 11, Kotoku discloses, the fundus image is a shadowgram of a range from a retinal pigment epithelium layer to the Bruch membrane generated based on the data, a fluorescent fundus angiogram obtained by photographing the fundus, a fundus photographic image obtained by photographing the fundus, a projection image, or a C scan image (Para. 0029-0030).
Regarding claim 12, Kotoku discloses, the display controller is configured to cause a tomographic image of the fundus formed based on the data as the fundus image to be displayed on the display means, and to cause a region corresponding to the atrophy region in the tomographic image to be displayed on the display means so as to be identifiable (Para. 0075-0080 and see Figs. 5-7).
Regarding claim 13, Kotoku discloses, an ophthalmologic system (Figs. 1-7), comprising: a data acquisition unit (143) configured to acquire the data by scanning the subject's eye (Para. 0022 and see 814) using optical coherence tomography (Para. 0031, 0037 and 0079); the display means (146); and the ophthalmologic information processing apparatus according to claim 1 (see rejection of claim 1 above).
Regarding claim 20, Kotoku discloses, a non-transitory computer readable recording medium storing a program of causing a computer to execute each step of the ophthalmologic information processing method (Para. 0082) according to claim 14 (see rejection of claim 14 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotoku et al. (US 2017/0316567) as applied to claims 1 and 14 above, in view of Reisman et al. (US 2016/0206190; already of record)
Kotoku remains as applied to claims 1 and 14 above.
Kotoku does not disclose the analyzer includes: a segmentation processor configured to specify a plurality of layer regions in an A scan direction based on the data, and a distribution information generator configured to generate distribution information on ratio between integrated values of pixel values in the A scan direction of the layer regions located on a sclera side with reference to a Bruch membrane and integrated values of pixel values in the A scan direction of the layer regions located on a cornea side with reference to the Bruch membrane, the layer regions being specified by the segmentation processor, and the analyzer is configured to specify the atrophy region based on the distribution information.
Reisman teaches, from the same field of endeavor that in an ophthalmologic information processing apparatus that it would have been desirable to make the analyzer includes: a segmentation processor configured to specify a plurality of layer regions in an A scan direction based on the data (Para. 0057 and 0059), and a distribution information generator configured to generate distribution information on ratio between integrated values of pixel values in the A scan direction of the layer regions located on a sclera side with reference to a Bruch membrane and integrated values of pixel values in the A scan direction of the layer regions located on a cornea side with reference to the Bruch membrane (Para. 0042-0043 and 0050-0052), the layer regions being specified by the segmentation processor, and the analyzer is configured to specify the atrophy region based on the distribution information (Para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the analyzer includes: a segmentation processor configured to specify a plurality of layer regions in an A scan direction based on the data, and a distribution information generator configured to generate distribution information on ratio between integrated values of pixel values in the A scan direction of the layer regions located on a sclera side with reference to a Bruch membrane and integrated values of pixel values in the A scan direction of the layer regions located on a cornea side with reference to the Bruch membrane, the layer regions being specified by the segmentation processor, and the analyzer is configured to specify the atrophy region based on the distribution information as taught by the ophthalmologic information processing apparatus of Reisman in the ophthalmologic information processing apparatus of Kotoku since Reisman teaches it is known to include these features in an ophthalmologic information processing apparatus for the purpose of providing an ophthalmologic information processing apparatus with improved image quality.
Regarding claims 3 and 16, Kotoku in view of Reisman discloses and teaches as set forth above, and Kotoku further discloses, a position matching processor configured to perform position matching between the fundus image and an image representing the atrophy region specified based on the distribution information, wherein the display controller is configured to cause the fundus image, on which the image representing the atrophy region is overlaid, to be displayed on the display means, the image having been performed position matching by the position matching processor (Para. 0075-0080 and see Figs. 5-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomatsu et al. (US 2018/0003479) and Huang (US 2016/0284103) discloses ophthalmologic information processing apparatus that includes an analyzer configured to specify an atrophy region in a fundus by analyzing data of the fundus of a subject's eye acquired using optical coherence tomography, a storage unit and a display controller configured to cause a fundus image of the subject's eye to be displayed on a display means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/25/2022